
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 215
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Clay, Mr. Conyers,
			 Ms. Clarke,
			 Mr. Delahunt,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Rangel, and
			 Ms. Speier) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of World
		  AIDS Day, and for other purposes.
	
	
		Whereas infection with the Human Immunodeficiency Virus
			 (HIV) and the incidence of Acquired Immunodeficiency Syndrome (AIDS) have
			 become a global problem of urgent proportions, with an estimated 33,000,000
			 people living with HIV worldwide;
		Whereas as many as 2,700,000 individuals worldwide are
			 infected with HIV yearly;
		Whereas 2,000,000 children under the age of 15 have been
			 infected with HIV and as many as 15,000,000 children around the world have been
			 orphaned by AIDS;
		Whereas AIDS worldwide is primarily transmitted sexually,
			 with 75 percent of all infections transmitted through heterosexual contact, and
			 education and increased public awareness are the cornerstones of an effective
			 AIDS prevention activity;
		Whereas the World Health Organization, in concert with
			 intergovernmental and nongovernmental organizations around the world, has
			 accepted the responsibility to safeguard the health of all individuals and
			 control the spread of HIV infection through national policies and
			 programs;
		Whereas the worldwide action necessary to stop this global
			 epidemic must continue without compromising the medical, ethical,
			 socioeconomic, cultural and psychological well-being of HIV-infected
			 individuals and individuals with AIDS or slowing the momentum that has allowed
			 those engaged in the struggle to close in on the challenges posed by HIV and
			 AIDS;
		Whereas the World Summit of Ministers of Health on AIDS
			 Prevention, meeting in London in 1988, recognized that the widest possible
			 dissemination and exchange of information and educational messages is vital to
			 the success of AIDS prevention programs and thus pledged to open fully channels
			 of communication in each society by creating the basis for the declaration of a
			 World AIDS Day as a day of information, education, action, and commission on
			 AIDS;
		Whereas the first World AIDS Day on December 1, 1988,
			 brought messages about the need for action, compassion, and understanding about
			 AIDS to every country in the world and has been doing so for over 20 years;
			 and
		Whereas the theme of the 2009 World AIDS Day, HIV:
			 Reality shares the stories of real people who are living with HIV or
			 AIDS and sheds light on real situations faced by those living with the disease:
			 Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of World AIDS Day and recognizes the ninth anniversary of observing
			 such day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such day, to publicize its importance among their communities, and to encourage
			 individuals to get tested for HIV;
			(3)encourages
			 national, State, and local media organizations to carry messages in support of
			 World AIDS Day;
			(4)supports the
			 development of a national AIDS strategy with clear goals and objectives to
			 reduce new HIV infections, especially among minority populations and other
			 vulnerable communities;
			(5)supports effective
			 and comprehensive HIV prevention education programs to promote the early
			 identification of HIV through voluntary routine testing, and to connect those
			 in need to treatment and care as early as possible;
			(6)supports
			 appropriate funding for HIV/AIDS prevention, care, treatment, and housing;
			 and
			(7)requests the
			 President to issue a proclamation calling upon the people of the United States
			 to observe World AIDS Day with appropriate programs, ceremonies, and
			 activities, with a special focus on worldwide cooperation and
			 understanding.
			
